Case: 1:20-cv-00247 Document #: 4-15 Filed: 01/14/20 Page 1 of 5 PageID #:180




                          EXHIBIT               V
2019/12/5     Case: 1:20-cv-00247 DocumentTrademark
                                           #: 4-15Electronic
                                                    Filed: 01/14/20      Page
                                                             Search System (TESS)2 of 5 PageID #:181

              United States Patent and Trademark Office

              Home|Site Index|Search|FAQ|Glossary|Guides|Contacts|eBusiness|eBiz alerts|News|Help

  Trademarks > Trademark Electronic Search System (TESS)

TESS was last updated on Thu Dec 5 03:51:02 EST 2019




  Logout    Please logout when you are done to release system resources allocated for you.

  Start List At:                          Jump to record:
                                    OR                                 Record 1 out of 2


                                                        ( Use the "Back" button of the Internet Browser to return
to TESS)




 Word Mark FLYING ANT
 Goods and IC 012. US 019 021 023 031 035 044. G & S: Bicycle frames; Bicycle saddles; Bicycle wheel hubs; Bicycles;
 Services    Civilian drones; Electric bicycles; Electric drives for vehicles; Electric unicycles; Electrically-powered motor
             scooters; Folding electric bicycles; Hubs for bicycle wheels; Mobility scooters; Mopeds; Motor scooters;
             Motorcycles; Motorized, electric-powered, self-propelled, self-balancing, wheeled personal mobility,
             transportation device; Pumps for bicycle tires; Pumps for bicycle tyres; Push scooters; Pushchairs; Saddle
             covers for bicycles; Self-balancing one-wheeled electric scooters; Self-balancing scooters; Self-balancing two-
             wheeled electric scooters; Self-balancing unicycles; Strollers; Trolleys; Wheelchairs. FIRST USE: 20190211.
             FIRST USE IN COMMERCE: 20190211
 Mark
 Drawing     (3) DESIGN PLUS WORDS, LETTERS, AND/OR NUMBERS
 Code
 Design      03.23.11 - Ants
 Search      03.23.24 - Stylized insects, spiders and micro-organisms
 Code        27.03.03 - Animals forming letters or numerals
 Serial
             88335439
 Number
 Filing Date March 12, 2019
 Current
             1A
 Basis
 Original
 Filing      1A
 Basis
 Owner       (APPLICANT) Shenzhen Uni-Sun Electronics Co., Ltd. LIMITED LIABILITY COMPANY CHINA Bldg A, No. 43
             Lan Er Road,Long Xin Community, Longgang District,Shenzhen Guangdong CHINA 518116
 Attorney of
             Francis H. Koh
 Record
 Description Color is not claimed as a feature of the mark. The mark consists of letters"FLYING" , "ANT" and the mark "-".
 of Mark     The words " FLYING " and "ANT" are part of applicant's name.
 Type of
             TRADEMARK
 Mark
 Register    PRINCIPAL

tmsearch.uspto.gov/bin/showfield?f=doc&state=4808:7oqoiq.7.1                                                                    1/2
2019/12/5     Case: 1:20-cv-00247 DocumentTrademark
                                           #: 4-15Electronic
                                                    Filed: 01/14/20      Page
                                                             Search System (TESS)3 of 5 PageID #:182

 Live/Dead      LIVE
 Indicator




                            |.HOME | SITE INDEX| SEARCH | eBUSINESS | HELP | PRIVACY POLICY




tmsearch.uspto.gov/bin/showfield?f=doc&state=4808:7oqoiq.7.1                                           2/2
2019/12/5     Case: 1:20-cv-00247 DocumentTrademark
                                           #: 4-15Electronic
                                                    Filed: 01/14/20      Page
                                                             Search System (TESS)4 of 5 PageID #:183

              United States Patent and Trademark Office

              Home|Site Index|Search|FAQ|Glossary|Guides|Contacts|eBusiness|eBiz alerts|News|Help

  Trademarks > Trademark Electronic Search System (TESS)

TESS was last updated on Thu Dec 5 03:51:02 EST 2019




  Logout    Please logout when you are done to release system resources allocated for you.

  Start List At:                          Jump to record:
                                    OR                                     Record 1 out of 2


                                                        ( Use the "Back" button of the Internet Browser to return
to TESS)




 Word Mark       SISIGAD
 Translations    The wording SISIGAD has no meaning in a foreign language.
 Goods and       IC 012. US 019 021 023 031 035 044. G & S: Bicycle frames; Bicycle saddles; Civilian drones; Electric drives
 Services        for vehicles; Electric bicycles; Electric unicycles; Electrically-powered motor scooters; Folding electric bicycles;
                 Hubs for bicycle wheels; Mobility scooters; Motor scooters; Motorized mobility scooters; Motorized, electric-
                 powered, self-propelled, self-balancing, wheeled personal mobility, transportation device; Pumps for bicycle
                 tires; Pumps for bicycle tyres; Push scooters; Saddle covers for bicycles; Self-balancing one-wheeled electric
                 scooters; Self-balancing two-wheeled electric scooters; Self-balancing scooters; Self-balancing unicycles;
                 Bicycles; Mopeds; Motorcycles; Pushchairs; Strollers; Trolleys; Wheelchairs. FIRST USE: 20190127. FIRST
                 USE IN COMMERCE: 20190127
 Standard
 Characters
 Claimed
 Mark
 Drawing         (4) STANDARD CHARACTER MARK
 Code
 Serial
                 88313953
 Number
 Filing Date     February 25, 2019
 Current
                 1A
 Basis
 Original
                 1A
 Filing Basis
 Owner           (APPLICANT) Shenzhen Uni-Sun Electronics Co., Ltd. LIMITED LIABILITY COMPANY CHINA Bldg A, No. 43
                 Lan Er Road,Long Xin Community, Longgang District,Shenzhen Guangdong CHINA 518116
 Type of
                 TRADEMARK
 Mark
 Register        PRINCIPAL
 Live/Dead
                 LIVE
 Indicator



tmsearch.uspto.gov/bin/showfield?f=doc&state=4808:7oqoiq.3.1                                                                        1/2
2019/12/5     Case: 1:20-cv-00247 DocumentTrademark
                                           #: 4-15Electronic
                                                    Filed: 01/14/20      Page
                                                             Search System (TESS)5 of 5 PageID #:184




                            |.HOME | SITE INDEX| SEARCH | eBUSINESS | HELP | PRIVACY POLICY




tmsearch.uspto.gov/bin/showfield?f=doc&state=4808:7oqoiq.3.1                                           2/2
